DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed 9/24/21. Claims 1-3 and 6-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguiera et al (US 20170185733 A1- Nog)
Claim 1. Nog  teaches method for detecting an operation status for a sensor in a sensor system (abstract- continuous glucose monitoring (CGM)) to, comprising:
 	receiving continuous monitoring data related to an operation of a sensor (par. 158-Inside the cannula 16 is a sensing portion 18 of the sensor 12 to expose one or more sensor electrodes 20 to the user's bodily fluids)
 providing a trained learning algorithm trained according to a training data set containing historical data (par. 729-the parameter vector extracted from realistic in-vivo 
 using the trained learning algorithm to analyze the continuous monitoring data and to thereby detect an operation status of the sensor (par. Par. 731-732—algorithms used to determine condition of a sensor as new or used ); and
 providing output data indicating the detected operation status of the sensor. (par.205-testing stabilization- if the measured voltage, current, resistance, or impedance is above the threshold, the sensor is stabilized and the sensor signal is providing accurate readings of a physiological condition of a patient)
sending the output data to an insulin pump, par. 757-assessment of reliability of sensor glucose values, as well as estimation of sensor-data error direction, in order to provide users and automated insulin delivery systems) wherein the insulin pump suspends insulin delivery as a result of the output data.  (par. 757-discusses closed loop systems including automated insulin delivery  systems;  with low glucose readings, insulin delivery stops;  See also par. 772 which discussed closed loop insulin delivery)
claim 2. 	Nog teaches	the method of claim 1, wherein the output data is a haptic, audible or visual signal. (par.205-testing stabilization- if the measured voltage, current, resistance, or impedance is above the threshold, the sensor is stabilized and the sensor signal is providing accurate readings of a physiological condition of a patient- measured impedance)
claim 	3. 	Nog teaches the method of claim 1, wherein the output data causes the sensor to stop operating. (par. 756-a method of sensor termination)

claim 7.	Nog teaches the method of claim 1, wherein providing the trained learning algorithm comprises providing at least one learning algorithm selected from the following group: K-nearest neighbor; support vector machines; naive bayes; decision trees such as random forest; logistic regression such as multinominal logistic regression; neuronal network; decision trees; and bayes network. (par. 728- machine learning algorithms include ANNs, SVM , genetic algorithms; par. 781: three specific techniques may be used, including genetic programming (GP), artificial neural network (NN), and regression decision tree (DT)) 
Claim	8.	 Nog teaches the method of claim 1, further comprising training a learning algorithm according to the training data set. (par. 781-782- discusses generating training data set and training the algorithm)

Claim 10.	Nog teaches the method of claim 8, wherein the training data set comprises continuous monitoring historical data. (par. 781-using blood glucose values that have been extracted; see also  par. 791)
Claim 11. 	Nog discloses the method of claim 8, wherein the training data set comprises test data from at least one of the following group: manufacturing test data, patient test data, personalized patient test data, population test data comprising multiple patient datasets. (par. 781 To generate the training data set, blood glucose (BG) measurement values and the associated Isig, Vcntr, wavelet and EIS data points are extracted)
Claim 12.	Nog teaches the method of claim 8, wherein the training data set comprises training data indicative of one or more sensor-related parameters from the following group: current values of the sensor; voltage values of the sensor, voltage values between the reference electrode and the working electrode; temperature of an environment of the sensor during measurement; sensitivity of the sensor; offset of the sensor; and calibration status of the sensor. (par. 796-decision tree may be used to identify "good" or "bad" points in a training set. In an embodiment of the invention, a threshold may be set on Cal Ratio (as a good indicator of sensitivity loss),
Claim 13. 	Nog teaches the method of claim 12, wherein the one or more sensor-related parameters include at least one of non-correlated sensor-related parameters and correlated sensor-related parameters. (par. 796-decision tree may be used to 
Claim  14. 	Nog teaches the method of claim 12, wherein the training data set comprises current values of a working electrode from a continuous monitoring sensor. (par. 5-“training” interpreted as calibration:  The user then inputs this data into the glucose monitor as the user's current blood sugar level which is used to calibrate the glucose monitoring system.)
Claim 15	Nog teaches the method of claim 12, wherein the training data set comprises voltage values of a counter electrode from a continuous monitoring sensor. (par. 409-training interpreted as calibration-discusses offset voltage value)
Claim 16. 	Nog teaches the method of claim 1, further comprising validating the trained learning algorithm according to a validation data set that includes measured continuous monitoring data and/or simulated continuous monitoring data indicative, for the sensor, of at least one of: manufacturing fault status, malfunction status, glycemic indicating status, and anamnestic indicating status. (par. 781-generating training data set with BG )
Claim 17.	Nog teaches the method of claim 1, wherein at least one of the continuous monitoring data, the training data set and a validation data set is compressed using at least one of a linear regression method and a smoothing method. (par. 779-Retrospective processing allows local regression to be done with forward and backward data, with the smoothing having no phase delay as seen in most real-time filtering. Following the smoothing, noise calculation is performed.


 	receive continuous monitoring data related to an operation of a sensor (par. 158-Inside the cannula 16 is a sensing portion 18 of the sensor 12 to expose one or more sensor electrodes 20 to the user's bodily fluids)
provide a trained learning algorithm trained according to a training data set containing historical data; (par. 729-the parameter vector extracted from realistic in-vivo experimentation can be used to train artificial neural networks (ANN), support vector machines (SVM), or genetic algorithms to detect sensitivity loss. A trained network can then be applied in real time)
 use the trained learning algorithm to analyze the continuous monitoring data and to thereby detect an operation status of the sensor; (par. Par. 731-732—algorithms used to determine condition of a sensor as new or used ) and
 provide output data indicating the detected operation status for the sensor. (par.205-testing stabilization- if the measured voltage, current, resistance, or impedance is above the threshold, the sensor is stabilized and the sensor signal is providing accurate readings of a physiological condition of a patient)
send the output data to an insulin pump, par. 757-assessment of reliability of sensor glucose values, as well as estimation of sensor-data error direction, in order to provide users and automated insulin delivery systems) wherein the insulin pump suspends insulin delivery as a result of the output data  (par. 757-discusses closed loop 
claim 19.	Nog teaches the sensor system of claim 18, wherein the output data is a haptic, audible and/or visual signal. (par.205- testing stabilization- if the measured voltage, current, resistance, or impedance is above the threshold, the sensor is stabilized and the sensor signal is providing accurate readings of a physiological condition of a patient)
claim 20.	Nog teaches the sensor system of claim 18, wherein the output data causes the sensor to stop operating. (par. 756-a method of sensor termination)

Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the prior art does not disclose sending the output data to an insulin pump, wherein the insulin pump suspends insulin delivery as a result of the output data.
	In response, the Examiner disagrees.  Noguiera discloses a system which informs an insulin delivery system delivers of sensor errors or artificially low or high readings.  Noguiera further discloses that the system functionality relies on the reliability of the sensors and sensor readings.  For example, closed loop systems including automated insulin delivery systems, with low glucose readings (e.g. false low or true low reading), insulin delivery stops (i.e. pump suspends delivery of insulin).  (See also par. 772 which discussed closed loop insulin delivery)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Monirabbasi et al (US 20160162662 A1) discloses a PLGM algorithm can be used to suspend and resume insulin delivery based on predicted glucose values that are based on glucose sensor readings. An LGS algorithm suspends insulin delivery when glucose sensor values drop below a user-specified threshold value. (par. 699)
Mastrototaro et al (CA 2885003 A1) teaches that a controller reduces or stops the insulin delivery depending on whether the controller utilizes a mathematical model that is trained offline.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626